TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-12-00095-CV



Katie Bosacki and Danielle Thomas, Appellants


v.


Brandon Walter Benner, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-10-003850, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants Katie Bosacki and Danielle Thomas represent that the parties have reached
a settlement agreement and have filed an unopposed motion to dismiss appeal.  Accordingly, we
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).

					__________________________________________
					Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed on Appellants' Motion
Filed:   June 27, 2012